DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on 11/10/2021. Claims 6, 12, 17 and 19 have been canceled without prejudice. Claims 1-5, 7-11, 13-16, 18 and 20-22 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 102
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.       Claims 1-5, 7-11, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma, Hongbo, (WO 2017/107536), hereinafter refer to as Ma.
          As to claim 1, Ma discloses a method for controlling an electronic device (section 0093, such as TV) with a remote control, said method comprising the following steps:  
5detecting a motion of the remote control using the remote control (section 0092); 

sending the determined command from the remote control 10to the electronic device (section 0093), wherein the electronic device is a lamp or an illumination system (TV having backlight which makes TV illuminate light), and 
locking the remote control by moving the remote control (sections 0101-0103) along a locking pattern (section 0105), wherein when the remote control is locked it cannot send command to the electronic device and cannot be used to control the electronic device (section 0111). 
          As to claim 2, the method according to claim 1, Ma further discloses bringing the remote control into a motion detecting state (such as, turn on or power up the remote control, section 0070).  
          As to claim 3, the method according to claim 2, Ma further discloses wherein the step of bringing the remote control into a motion detecting state comprises: pressing a button on the remote control (press the input device 730 to start the operation of the remote control, section 0202).  
          As to claim 4, the method according to claim 1, Ma further discloses wherein the step of detecting a motion of the remote control comprises: 20detecting a translational motion of the remote control (the processor identify the trajectory to determine if lock or unlock the remote control, figs.2, 7, sections 0095, 0098).  
          As to claim 5, the method according to claim 1, Ma further discloses wherein the step of detecting a motion of the remote control comprises: recording a motion pattern indicative of a motion of the remote control (section 0101); and  
  
          As to claim 7, Ma discloses a remote control for controlling an electronic device (section 0093), said remote control comprising:  
5 a motion detector for detecting a motion of the remote control (section 0095); 
a processor (710 or 810, fig.7 or 8, section 0197) for determining a command associated (a command can be corresponding the remote control locking, section 0200) with the detected motion (the processor processing the data, instructions, programs, that is, implements the remote control locking method of the foregoing method embodiment, and the foregoing method comprising detected motion, sections 0200-0201); and  
5a transmitter (sending the signal to the electronic devices, section 0093) for sending the determined command to the electronic device (section 0093), wherein the remote control is a lamp or an illumination system (television set, section 0093, TV having backlight which makes TV illuminate light), and
Wherein the remote control can be locked (sections 0101-0103) by moving the remote control along a locking pattern (section 0105) such that when the remote control is 
          As to claim 8, the remote control according to claim 7, Ma further discloses the device further comprising one or more buttons for bringing the remote control into a motion detecting state (press the input device 730 to start the operation of the remote control, section 0202).  
          As to claim 9, the remote control according to claim 7, Ma further discloses the device further comprising at least one accelerometer for detecting a translational motion of the remote control (section 0095).  
          As to claim 10, the remote control according to claim 7, Ma further discloses the device further comprising a memory (720, fig.7) for storing a plurality of motion 15patterns (the memory may store data created according to the uses of the remote control locking device, the processor processing the data, instructions, programs, that is, implements the remote control locking method of the foregoing method embodiment, and the foregoing method comprising detected motion, sections 0200-0201).  
          As to claim 11, Ma further discloses a system comprising at least one electronic device (TV, section 0093) and a remote control according to claim 7 (the remote control as shown in fig.7).  
          As to claim 18, the remote control according to claim 1, Ma further discloses the method further comprising unlocking the remote control by moving the remote control along an unlocking pattern (sections 0142 states the second movement operation of the remote control by users is the pattern to unlock the remote control as states in sections 0146 and 0147).
          As to claim 20, the remote control according to claim 7, Ma further discloses wherein the remote control can be unlocked by moving the remote control along an unlocking pattern (sections 0142 states the second movement operation of the remote control by users is the pattern to unlock the remote control as states in sections 0146 and 0147).
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, as applied to claims 1 and 7 above, and further in view of Kim et al., (US 2018/0165951 A1), hereinafter refer to as Kim.
           Regarding claims 13-16, Ma discloses a remote control system for controlling an illumination system as shown above. But Ma does not specifically disclose wherein the electrical device is a smart lamp and the command is to increase brightness of the smart lamp as claimed. 
         However, Kim teaches of a remote control for multiple electrical devices wherein the electrical device can be a smart lamp (section 0466) and command can use to increase the brightness of the smart lamp (controlling lamp from off to on, section 0378 or an operation value state during device operation, section 0039). 
.
8.        Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, as applied to claim 2 above, and further in view of Obermuller et al., (US 2013/0063344 A1), hereinafter refer to as Obermuller.
           Regarding claims 21-22, Ma discloses a remote control as shown above. But Ma does not specifically disclose wherein the motion detecting state terminates after a predetermined amount of time as claimed in claim 21 or the motion detecting state terminates when no motion is detected after a predetermined amount of time as claimed in claim 22. However, Obermuller teaches of a remote control with the motion detecting wherein the motion detecting state terminates after a predetermined amount of time (the predetermined amount of time is the time when the hand of user in in rest, section 0049) or terminates when no motion is detected after a predetermined amount of time (the predetermined amount of time is the time when the hand of user is in rest, section0019). 
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ma’s remote control .
Response to Arguments
9.          Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “Ma is limited to a remote control for a television. Ma fails to disclose a remote control for "a lamp or an illumination system," as required by claims 1 and 7, that has each and every other claimed feature set forth in claims 1 and 7. The Office provides no explanation of how the television of Ma could possibly be considered analogous to the claimed "lamp" or "illumination system (REMARKS, page 6, last paragraph).” The examiner respectfully disagrees because Ma discloses the remote control is used for controlling TV, TV has backlight system, the backlight illuminates the screen so the backlight is a source of point light for illumination system, which makes TV a kind of illumination system.
             Applicant further asserts that “As a preliminary matter, applicants notes that turning a smart lamp form off to on is not at all the same as “increase[ing] the brightness” of a smart lamp, as recited in claims 14 and 16 (REMARKS, page 8, para. 4).”. The examiner respectfully disagrees because firstly, the lamp is from off to on, the brightness changes from 0 to some positive number, which means increase. 


Conclusion
          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   





/JIANZI CHEN/Examiner, Art Unit 2844    

/SEOKJIN KIM/Primary Examiner, Art Unit 2844